 Case 16-12616         Doc 89    Filed 09/10/19 Entered 09/10/19 10:06:25      Desc Main
                                   Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                  EASTERN DIVISION

 In re:

 JOANNE M. SULLIVAN,                            Chapter 13
                                                Case No. 16-12616
           Debtor.

                     RESPONSE TO DEBTOR’S OBJECTION TO
            NOTICE OF PAYMENT CHANGE AND MOTION TO DETERMINE

          NOW COMES U.S. Bank Trust National Association, as Trustee of the Tiki Series

III Trust as serviced by BSI Financial Services ("U.S. Bank Trust") and respectfully

responds to the objection of Joanne M. Sullivan (the “Debtor”) regarding notice of

payment change and states:

   1. On November 11, 2016 Proof of Claim No. 3 was filed by Nationstar Mortgage.

   2. On or about July 20, 2018 a transfer of claim was filed with the court (Doc. 73)

          stating claim 3 was transferred from Nationstar to U.S. Bank Trust National

          Association, as Trustee of the Bungalow Series II Trust c/o BSI Financial

          Services.

   3. On July 11, 2019 a notice of mortgage payment change was filed with an effective

          date of August 1, 2019. This is the notice of payment change subject to the

          Debtor’s objection.

   4. Since receiving notice of the objection, BSI Financial Services has reviewed the

          account and have determined that there was an error with the July 11, 2019

          payment change.
 Case 16-12616      Doc 89    Filed 09/10/19 Entered 09/10/19 10:06:25          Desc Main
                                Document     Page 2 of 3


   5. U.S. Bank Trust shall withdraw the notice of payment change filed on July 11,

      2019.

   6. U.S. Bank Trust also anticipates filing a further notice of transfer of claim, which

      will transfer Claim 3 to U.S. Bank Trust National Association as Trustee of the

      Tiki Series III Trust as well as a corrected notice of payment change that will

      have a new payment effective November 1, 2019.



      WHEREFORE, U.S. Bank Trust respectfully requests that this Court enter an

order overruling the Objection and such further relief as is just and proper.




                                  Respectfully submitted,
                                  U.S. BANK TRUST NATIONAL ASSOCIATION, AS
                                  TRUSTEE OF THE TIKI SERIES III TRUST AS
                                  SERVICED BY BSI FINANCIAL SERVICES,
                                  By its attorneys,
                                  /s/ Michael E. Swain
                                  Michael E. Swain, Esq. (BBO#676513)
                                  SASSOON & CYMROT, LLP
                                  84 State Street
                                  Boston, MA 02109
                                  (617) 720-0099
                                  MSwain@SassoonCymrot.com
DATE: September 10, 2019




                                            2
  Case 16-12616       Doc 89    Filed 09/10/19 Entered 09/10/19 10:06:25         Desc Main
                                  Document     Page 3 of 3




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION

 In re:

 JOANNE M. SULLIVAN,                              Chapter 13
                                                  Case No. 16-12616
           Debtor.

                                CERTIFICATE OF SERVICE

          I, Michael E. Swain, Esq. of the law firm of Sassoon & Cymrot, LLP, hereby

certify that I have this 10th day of September 2019 served on behalf of U.S. Bank Trust

National Association as Trustee of the Tiki Series III Trust as serviced by BSI Financial

Services, an Response to Debtor’s Objection to Notice of Payment Change and Motion

to Determine and this Certificate of Service by causing copies hereof to be sent by

electronic mail via the Case Management / Electronic Case Files (ECF) system, and by

first-class U.S. mail (M) to all parties not appearing electronically but entitled to service,

per the Federal Rules of Bankruptcy Procedure.

Joanne M. Sullivan                                Elaine M. Benkoski
21 Brooksweld Road                                East Brook Executive Park
Canton, MA 02021 (M)                              30 Eastbrook Road, Suite 301
                                                  Dedham, MA 02026 (ECF)
John Fitzgerald                                   Carolyn Bankowski-13
Office of US. Trustee                             Chapter 13 Trustee Boston
J.W. McCormack Post Office & Courthouse           P. O. Box 8250
5 Post Office Sq., 10th Fl, Suite 1000            Boston, MA 02114 (ECF)
Boston, MA 02109 (ECF)

                                               /s/ Michael E. Swain, Esq.
                                               Michael E. Swain, Esq.




                                              3
